Name: 2010/684/EU: Commission Decision of 10Ã November 2010 amending Part 1 of Annex E to Council Directive 92/65/EEC as regards the model health certificate for animals from holdings (notified under document C(2010) 7640) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  health;  trade;  trade policy
 Date Published: 2010-11-11

 11.11.2010 EN Official Journal of the European Union L 293/62 COMMISSION DECISION of 10 November 2010 amending Part 1 of Annex E to Council Directive 92/65/EEC as regards the model health certificate for animals from holdings (notified under document C(2010) 7640) (Text with EEA relevance) (2010/684/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the first paragraph of Article 22 thereof, Whereas: (1) Article 10 of Directive 92/65/EEC lays down the animal health requirements governing trade in dogs, cats and ferrets. (2) Part 1 of Annex E to Directive 92/65/EEC sets out the model health certificate for trade in animals from holdings, including dogs, cats and ferrets. (3) Regulation (EC) No 998/2003 of the European Parliament and of the Council (2) lays down the animal health requirements applicable to the non-commercial movement of pet animals and the rules applying to checks on such movements. It applies to movements between Member States or from third countries of pet animals of the species listed in Annex I thereto. Dogs, cats and ferrets are listed in Parts A and B of that Annex. (4) The requirements laid down in Regulation (EC) No 998/2003 differ, depending on whether the pet animals are moved between Member States or from third countries to Member States. In addition, the requirements for such movements from third countries are further differentiated between third countries listed in Section 2 of Part B of Annex II to that Regulation and those third countries which are listed in Part C of that Annex. (5) In order to avoid that commercial movements are fraudulently disguised as non-commercial movements of pet animals within the meaning of Regulation (EC) No 998/2003, Article 12 of that Regulation provides that the requirements and checks laid down in Directive 92/65/EEC are to apply to the movement of more than five pet animals where the animals are brought into the Union from a third country other than those listed in Section 2 of Part B of Annex II to that Regulation. (6) In order to avoid the same practices and ensure a uniform application of Regulation (EC) No 998/2003, Commission Regulation (EU) No 388/2010 of 6 May 2010 implementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the maximum number of pet animals of certain species that may be the subject of non-commercial movement (3) provides that the same rules apply where more than five pet dogs, cats and ferrets are moved into a Member State from another Member State or a third country listed in Section 2 of Part B of Annex II to Regulation (EC) No 998/2003. (7) The certificate set out in Part 1 of Annex E to Directive 92/65/EEC, as amended by Commission Decision 2010/270/EU (4), takes into account the provisions of Regulation (EU) No 388/2010. (8) Experience in the application of Regulation (EU) No 388/2010 has shown that in certain cases the provisions of that Regulation affect in a disproportionate manner the movement of a limited population of pet dogs, cats and ferrets that are frequently moved for non-commercial purposes in numbers higher than five to take part in certain sport events and shows. (9) For those cases it is appropriate to introduce a period of validity of the health certificate which is longer than the period of validity of health certificates issued for other species covered by the certificate set out in Part 1 of Annex E to Directive 92/65/EEC. (10) Commission Decision 2004/824/EC of 1 December 2004 establishing a model health certificate for non-commercial movements of dogs, cats and ferrets from third countries into the Community (5) provides that the certificate set out in the Annex thereto is valid for movements within the Union for a period of 4 months from the date of issue or until the date of expiry of the vaccination against rabies, whichever is earlier. (11) In the interest of consistency of Union legislation, it is appropriate that the validity of certificates for pet dogs, cats and ferrets set out in Part 1 of Annex E to Directive 92/65/EEC be the same as the one laid down for the certificate set out in the Annex to Decision 2004/824/EC. (12) Directive 92/65/EEC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex E to Directive 92/65/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 November 2010. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 146, 13.6.2003, p. 1. (3) OJ L 114, 7.5.2010, p. 3. (4) OJ L 118, 12.5.2010, p. 56. (5) OJ L 358, 3.12.2004, p. 12. ANNEX Part 1  Health Certificate for trade in animals from holdings (ungulates, birds, lagomorphs, dogs, cats and ferrets) 92/65 EI